Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153808(93)(94)(95)                                                                                Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153808
                                                                    COA: 320559
                                                                    Wayne CC: 13-008885-FH
  REGINALD DESHAWN WALKER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion to
  amend are GRANTED. The motion for reconsideration of this Court’s December 7,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2017
         s0123
                                                                               Clerk